Citation Nr: 0100219	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  95-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for varicose veins of the lower extremities prior to 
January 12, 1998.

2.  Entitlement to a disability rating in excess of 20 
percent for varicose veins of the right lower extremity since 
January 12, 1998.

3.  Entitlement to a disability rating in excess of 20 
percent for varicose veins of the left lower extremity since 
January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in October 1987, after more than twenty 
years of active military service.

Service connection was granted for varicose veins by a June 
1988 rating decision.  A noncompensable (zero percent) rating 
was assigned, effective November 1, 1987.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied the veteran's claim for a compensable rating for 
his varicose veins.  Thereafter, a 10 percent rating was 
granted for bilateral varicose veins by an April 1996 
Supplemental Statement of the Case/Hearing Officer's 
Decision, effective October 12, 1993.  In December 1997, the 
RO granted a 30 percent disability rating for varicose veins, 
bilateral, effective September 8, 1994.  However, the RO 
subsequently corrected this effective date to October 12, 
1993.  Finally, by a Supplemental Statement of the Case 
issued in June 2000, the RO awarded separate ratings of 20 
percent for varicose veins of the right and left lower 
extremities, effective January 12, 1998.

The veteran provided testimony at a personal hearing 
conducted before the RO in January 1996, a transcript of 
which is of record.

In an Addendum to a December 2000 statement, the veteran's 
representative noted that service connection had been denied 
for hypertension by a June 1988 rating decision.  However, 
the representative contended that no consideration had ever 
been afforded to this issue as secondary to the service-
connected diabetes mellitus, and presented contentions in 
support thereof.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence, both prior to and since 
January 12, 1998, does not show that the veteran's bilateral 
varicose veins of the lower extremities have been manifest by 
superficial veins above the knee, marked distortion and 
sacculation, with edema and episodes of ulceration.

2.  The medical evidence since January 12, 1998, does not 
show that the varicose veins of either lower extremity is 
manifest by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.

3.  The "new" rating criteria for evaluation of varicose 
veins (effective January 12, 1998) is more beneficial to the 
veteran than the "old" criteria (which was in effect prior 
to January 12, 1998).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for varicose veins of the lower extremities, 
bilateral, prior to January 12, 1998, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.10, 4.104, Diagnostic Code 7120 (1997); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for a disability rating in excess of 20 
percent for varicose veins of the right lower extremity since 
January 12, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.104, Diagnostic 
Code 7120 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for a disability rating in excess of 20 
percent for varicose veins of the left lower extremity since 
January 12, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.104, Diagnostic 
Code 7120 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection was granted for varicose 
veins by a June 1988 rating decision.  This decision noted, 
among other things, that a March 1975 service examination 
included a finding of varicose veins, mild, lower 
extremities, bilateral.  A noncompensable rating was 
assigned, effective November 1, 1987.

The veteran's current increased rating claim was received by 
the RO in September 1994.  

VA outpatient treatment records were subsequently obtained 
which covered a period from  October 1993 to December 1994.  
Records from October 1993 note that the veteran had varicose 
veins in both lower extremities, and hyperpigmentation 
macules/patches secondary to venous stasis.  It was noted 
that he had been wearing TED hose with some relief, and it 
was recommended that he continue to use compression stocking.  
Subsequent records primarily concern treatment for other 
medical conditions, including diabetes.

In March 1995, the veteran underwent several VA medical 
examinations, which included an evaluation of his varicose 
veins.  At this examination, it was noted that the veteran 
had varicose veins, bilaterally, left greater than right, 
manifested by fullness, heaviness, and a dull ache in the 
lower legs after standing for long periods of time.  
Examination of the lower extremities revealed varicosities of 
the greater saphenous vein system with engorged vein over the 
anterior tributary veins and also spider telangiectasia 
scattered over the legs.  There were no discernible varicose 
veins above the knees.  Additionally, there was no evidence 
of venostasis or dermatitis.  Based on the foregoing, the 
examiner's diagnoses included varicose veins, minimal.

In the May 1995 rating decision, the RO found, among other 
things, that the veteran was not entitled to a compensable 
evaluation for his varicose veins.  The veteran appealed this 
decision to the Board.

At his January 1996 personal hearing, the veteran testified 
that his varicose veins were just below the knees on both 
legs.  He testified that he experienced pain and cramping 
with activity "most of the time."  For example, he 
experienced pain going up stairs, cramps if he walked 2 to 3 
blocks, and after standing 10 to 20 minutes.  Additionally, 
he experienced swelling in the lower legs, below the knees, 
"most of the time."  He testified that at the end of the 
day, after work, he had to sit with his legs in an elevated 
position for about 30 to 45 minutes to reduce the swelling.  
The veteran also testified that he worked as a food service 
supervisor, and that he spent most of the day sitting at his 
desk.  Further, he indicated that he had pitting edema, in 
that when one pressed on the swelling it would leave an 
indentation that would last for about 10 minutes.  He also 
testified that his legs had discoloration.  The only 
medication he had was cortisone for itching of the legs.  
Moreover, he indicated that the cortisone was also for 
ulcers; i.e., the skin would break down and get little sores.  
He testified that he stopped wearing stockings per doctor's 
orders because he was told that it would cause a blood clot 
in his leg.  Also, he testified that he had had no 
medications injected into his legs, and that surgery had not 
been recommended.

Additional VA outpatient treatment records were added to the 
file that covered a period from December 1994 to January 
1996.  These records primarily concern treatment for 
diabetes.  However, records from October 1995 note mild 
varicose veins, non-pruritic, non-tender.  It was noted that 
the veteran occasionally had cramps in his calves, but these 
were not usually painful.  It was also noted that the veteran 
was not using TED hose because of increased cramps.  
Examination showed both legs to have large varicosities 
without ulcerations or lesions.  There was complaints of some 
venous stasis supra and sub-malleolar.  Assessment was mild, 
asymptomatic varicose veins.  

In the April 1996 Supplemental Statement of the Case/Hearing 
Officer's Decision, the veteran was assigned a 10 percent 
evaluation for his bilateral varicose veins, effective 
October 12, 1993.  Among other things, it was determined that 
the veteran's personal testimony and other evidence on file 
showed that the veteran did have symptoms of pain or cramping 
on exertion consistent with moderate varicose veins.

A January 1996 report of VA hospitalization shows diagnoses 
of diabetes, out of control; hypertension; and history of 
severe bilateral lower extremity varicose veins.  Discharge 
instructions note, in part, that the veteran was given 
"TEDD" hose to wear bilaterally on his lower extremities 
during the daytime.

Additional VA outpatient treatment records were added to the 
file that cover a period from January 1996 to May 1997.  
These records show treatment for the veteran's varicose 
veins, including several evaluations conducted in the 
vascular clinic.  In February 1996, he indicated that he 
experienced general claudication, general swelling, and 
cramps at night.  However, he indicated that he did not 
experience rest pain, weakness, sensory disturbances, 
cyanosis, pallor, sweat, or temperature changes.  Records 
from May 1996 notes that he complained of bilateral calf pain 
at night with inability to walk long distances.  Ankle 
brachial index was normal without complaints of arterial 
insufficiency.  Venous study revealed left saphenofemoral 
junction incompetence.  The veteran also complained of rest 
pain.  Nonetheless, he was negative for claudication, and he 
was without weakness, sensory disturbances, swelling, 
cyanosis, pallor, sweat, cramp, or temperature changes.  In 
August 1996, he was noted to have sensory disturbances.  
Specifically, carpal tunnel syndrome of both hands.  He was 
also noted to have mild cyanosis of both feet, left more than 
the right.  There was no claudication, weakness, swelling, 
pallor, sweat, or cramp.  In February 1997, the veteran 
reported discomfort with his last pair of TED stockings 
because they were too tight.  He had no rest pain, 
claudication, weakness, sensory disturbances, swelling, 
cyanosis, pallor, sweat, or cramp.  Further, it was noted 
that the veteran did not want surgical correction of his 
varicose veins.

The veteran underwent a new VA medical examination of his 
varicose veins in September 1997.  At this examination, the 
veteran reported that he had experienced increasing varicose 
veins for the past several years, and had had bilateral leg 
and foot pain as a result of this.  The examiner noted that 
the veteran's claims file and chart had been reviewed.  
Examination of the lower extremities revealed bilateral 
varicosities, mostly on the medial aspect of the leg.  It was 
noted that these varicosities were limited to the below-the-
knee region.  In addition to the deep vein varicosities, the 
veteran had superficial varicose veins resulting in 
hyperpigmentation of both feet.  The skin discoloration was 
evident in both anterior aspects of his legs.  Additionally, 
it was noted that the veteran had a moderate amount of hair 
loss on both anterior shins.  He also had mild paresthesias 
involving both lower extremities.  Nevertheless, he had no 
edema, and no ulceration was noted.  Dorsalis pedis pulsation 
was 1+ in both feet.  The extensive varicosities were most 
pronounced on the left leg in the below-the-knee region 
measuring in area about 20 cm x 10 cm.  In summary, the 
examiner stated that the veteran had a history of varicose 
veins, and had been noted to have a saphenofemoral junction 
incompetence.  The veteran's varicose veins were limited to 
an area below the knee.  However, these varicosities were 
both superficial and deep, and they involved long, saphenous 
veins.  Moreover, these varicosities had caused deep 
circulation problems and had resulted in deep vein 
thrombosis.  Based on the foregoing, the examiner diagnosed 
varicose veins involving both lower extremities, 
saphenofemoral junction incompetence.

By a Supplemental Statement of the Case promulgated in 
December 1997, the RO granted a 30 percent disability rating 
for varicose veins, bilateral, effective September 8, 1994.  
However, the RO subsequently corrected this effective date to 
October 12, 1993.

The veteran underwent a new VA medical examination in July 
1998.  At this examination, the veteran reported that he had 
noted an increase in the size of the veins below the knees 
since 1971.  In 1994 he noticed more visible veins on the 
lower leg below the knee.  At this time, he complained of 
fatigue of the lower legs and numbness of the feet after 
prolonged standing.  It was noted that he was advised to wear 
elastic support and raise his legs and he got better.  At the 
time of the examination, he felt fatigue of the lower leg on 
standing for more than an hour and walking more than 2 or 3 
blocks, especially below the knee.  He also felt numbness of 
both feet.  Nevertheless, his usual occupation and daily 
activities were minimally restricted because of the varicose 
veins.  Physical examination revealed very large, tortuous 
varicose veins on the medial aspect of both legs, with the 
spider telangiectasis scattered over the legs, more on the 
left than the right.  The veteran was also found to have 
discoloration of the skin on the anterior aspect of both 
ankles, and on the dorsum of the feet.  There was no evidence 
of ulcers, venous stasis, pigmentation, or eczema.  Based on 
the foregoing, the examiner diagnosed varicose veins.

Additional VA outpatient treatment records were added to the 
file that cover a period from August 1996 to June 1999.  
Among other things, these records reflect that the veteran 
was prescribed special shoes and socks because of his 
diabetes, and medium orthowear hose because of his varicose 
veins.  Records from August 1997 show evaluation in the 
vascular clinic.  The veteran denied bleeding from veins, and 
reported that he did not use stocking because his legs tired 
easily.  There were no complaints of rest pain, claudication, 
weakness, sensory disturbances, swelling, cyanosis, pallor, 
cramp, or temperature changes.  In January 1998, he was 
evaluated for post-inflammatory hyper-pigmentation macular on 
both feet and calves, probably secondary to vasculitis.  
Subsequent records from July 1998 note that stasis dermatitis 
had resulted in a hyperpigmentation of portions of his feet.  
It was further noted that he used cream to control itching, 
but the hyperpigmentation remained.  

The veteran underwent a new VA medical examination in March 
2000.  At this examination, the veteran complained of fatigue 
and numbness of the lower extremities on prolonged standing 
more than one hour and on walking more than three blocks with 
occasional swelling of the ankle joints.  On examination, the 
examiner found the veteran to have very large sized, 
tortuous, visible, and palpable varicose veins on the 
anteromedial aspect and posterior aspect of both lower legs 
below the knee joints.  The veteran was also noted to have 
spider angiomata on the anterior aspect of both ankles in a 
standing position.  No ulcer, edema, or eczema was present on 
this examination.  However, there was mild pigmentation and 
discoloration on the distal one-third of the lower legs and 
on the dorsum of the feet.  The varicose veins of the left 
lower extremity were found to be more severe and palpable 
than those on the right.  Nevertheless, it was noted that the 
veteran worked as a supervisor for food service and the 
varicose veins of both lower extremities resulted in 
restriction of activities of daily living.  It was also noted 
that the veteran felt fatigue and numbness on the lower 
extremities on prolonged sitting, standing, and walking for a 
long distance, but was usually okay in a sitting position.  
Based on the foregoing, the examiner diagnosed severe 
varicose veins of both lower extremities, symptomatic.

By a Supplemental Statement of the Case issued in June 2000, 
the RO awarded separate ratings of 20 percent for varicose 
veins of the right lower extremity and the left lower 
extremity, effective January 12, 1998.

The veteran's representative submitted statements in October 
and December 2000 contending that higher ratings were 
warranted for the varicose veins.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's varicose veins are evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7120.  
During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 62 
Fed. Reg. 65207 (1997).  Where a law or regulation changes 
after a claim is filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, in a precedent opinion of 
the VA Office of the General Counsel, it was held that, when 
a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); see also DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997).

Under the "old" version of Diagnostic Code 7120, a 10 
percent rating was warranted for moderate disability, 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion, unilateral or 
bilateral.  Moderately severe disability, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, without involvement of the deep circulation 
warranted a 20 percent rating when unilateral and 30 percent 
when bilateral.  Severe disability, involving superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, no involvement of deep circulation, warranted a 
40 percent rating when unilateral and a 50 percent rating 
when bilateral.  Pronounced disability, with the findings for 
the severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, warranted a 50 
percent rating when unilateral and a 60 percent rating when 
bilateral.

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest. 

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to his claim, and to notify him of the 
evidence necessary to complete an application for benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Here, VA has accorded the veteran 
several examinations in relation to this claim, and he has 
not indicated that the disability has increased in severity 
since the last examination.  Further, the RO has advised the 
veteran of the evidence necessary to complete his claim, and 
there does not appear to be any pertinent medical evidence 
that is not of record or requested by the RO.  Thus, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.

In the instant case, the Board finds that a thorough review 
of the evidence on file does not warrant a disability rating 
in excess of 30 percent under the "old" version of 
Diagnostic Code 7120.  Further, by evaluating each affected 
part separately under the "new" criteria, the veteran is in 
receipt of a higher combined rating than he was eligible to 
receive under the "old" criteria.  See 38 C.F.R. § 4.25.  
The "new" criteria may not be applied earlier than the 
effective date of January 12, 1998.  VAOPGCPREC 3-2000; see 
also DeSousa, supra.

The competent medical evidence has consistently shown, both 
prior to and since January 12, 1998, that the veteran's 
bilateral varicose veins of the lower extremities are located 
below the knee; there is no evidence of varicose veins above 
the knee of either lower extremity.  Further, there is no 
medical evidence of  marked distortion and sacculation.  It 
is noted that the veteran testified at his January 1996 
personal hearing that his varicose veins were manifest by 
pitting edema and ulceration.  However, this assertion is not 
supported by the competent medical evidence on file.  For 
example, the outpatient treatment record from October 1995 
found that the veteran was without ulcerations or lesions.  
Moreover, the VA medical examinations conducted in September 
1997 and March 2000 found no evidence of ulcers, edema, or 
eczema.  Similarly, the July 1998 found no evidence of 
ulcers.  Thus, the Board finds that the veteran does not meet 
or nearly approximate the criteria for a disability rating in 
excess of 30 percent under the "old" version of Diagnostic 
Code 7120.  38 C.F.R. § 4.104 (1997).

To the extent the medical evidence indicates that the 
veteran's varicose veins are manifest by involvement of the 
long saphenous, the Board finds that it corresponds to the 
criteria for the 30 percent rating that was assigned by the 
RO for the period prior to January 12, 1998.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997).

The Board also acknowledges that the March 2000 VA examiner 
diagnosed "severe" varicose veins, and under the "old" 
version of Diagnostic Code 7120 a 50 percent disability 
rating was warranted for "severe" disability of bilateral 
varicose veins.  However, as the veteran does not satisfy any 
of the other objective criteria for this rating, the Board 
concludes that the use of the term "severe" in and of 
itself does not warrant a rating in excess of 30 percent 
under the "old" criteria in the instant case.

With respect to the "new" criteria, effective January 12, 
1998, the competent medical evidence on file does not show 
that the varicose veins of either lower extremity are 
manifest by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  As 
previously stated, the October 1995 outpatient treatment 
record and the July 1998 VA medical examination found no 
evidence of ulcerations, while the VA medical examinations 
conducted in September 1997 and March 2000 found no evidence 
of ulcers, edema, or eczema.  Thus, the evidence on file does 
not support a finding of persistent edema and/or eczema.  

The Board notes that the July 1998 VA examination 
specifically found no evidence of venous stasis or 
pigmentation, among other things.  However, the March 2000 VA 
examination did find mild pigmentation and discoloration.  
Despite these findings, the current version of Diagnostic 
Code 7120 specifically states that there must be both stasis 
pigmentation and persistent edema to be entitled to a 
disability rating in excess of 20 percent.  (Emphasis added).  
Since the record contains no competent medical evidence to 
support a finding of persistent edema for either the right or 
the left lower extremity, the Board concludes that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 20 percent under the "new" 
criteria for either lower extremity.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 30 percent for his bilateral 
varicose veins prior to January 12, 1998, nor a disability 
rating in excess of 20 percent for the varicose veins of 
either lower extremity since January 12, 1998.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for varicose veins of the lower extremities prior to January 
12, 1998, is denied.

Entitlement to a disability rating in excess of 20 percent 
for varicose veins of the right lower extremity since January 
12, 1998, is denied.

Entitlement to a disability rating in excess of 20 percent 
for varicose veins of the left lower extremity since January 
12, 1998, is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

